
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20


RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:

BANK OF AMERICA, N.A.
55 South Lake Avenue
Pasadena, California 91101
Attn: Business Credit Account Executive

THIS DOCUMENT TO BE RECORDED BOTH AS
A DEED OF TRUST AND FIXTURE FILING

THIS DOCUMENT SECURES OBLIGATIONS WHICH CONTAIN
PROVISIONS FOR A VARIABLE RATE OF INTEREST

STATE OF CALIFORNIA   )         )   ss. COUNTY OF SANTA CLARA   )    

    DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT and FIXTURE FILING
made this 28th day of November, 2001, between 3COM CORPORATION, a Delaware
corporation ("Trustor") having an office at 5400 Bayfront Plaza, Santa Clara,
California 95052, as trustor, and FIRST AMERICAN TITLE GUARANTY COMPANY, as
trustee ("Trustee") and BANK OF AMERICA, N.A., as agent, having an office at 55
South Lake Avenue, Pasadena, California 91101, Attn: Business Credit Account
Executive. Initially capitalized terms not otherwise defined herein shall have
the meaning set forth in the Credit Agreement (as such term is defined herein).

WITNESSETH

    THIS DEED OF TRUST CONSTITUTES A FIXTURE FILING UNDER SECTION 9-502(c) OF
THE UNIFORM COMMERCIAL CODE OF THE STATE OF CALIFORNIA. TO THE EXTENT THE GOODS
ARE FIXTURES UNDER THE LAWS OF THE STATE OF CALIFORNIA, THE FIXTURES ARE OR ARE
TO BECOME FIXTURES ON THE REAL PROPERTY LOCATED IN THE COUNTY OF SANTA CLARA,
STATE OF CALIFORNIA, MORE PARTICULARLY DESCRIBED ON EXHIBIT A ATTACHED HERETO,
COMMONLY KNOWN BY THE STREET ADDRESS: 5303, 5403,& 5453 BETSY ROSS DRIVE, SANTA
CLARA, CALIFORNIA. THE NAME OF THE RECORD OWNER OF THE REAL PROPERTY IS 3COM
CORPORATION.

    FOR THE PURPOSE OF SECURING indebtedness in the principal amount of Two
Hundred Ten Million Dollars ($210,000,000), including, without limitation,
(a) the payment of an indebtedness in the amount of One Hundred Ninety Five
Million Dollars ($195,000,000), to be paid in accordance with the terms and with
interest as set forth in those certain "Notes", as defined in the Credit
Agreement, as hereinafter defined (hereinafter referred to as the "Notes"), of
even date herewith, made by Trustor to the order of Lenders, as defined in the
Credit Agreement, and all modifications, extensions and/or renewals thereof, and
(b) the payment and performance of all indebtedness and obligations of Trustor
arising under this Deed of Trust and other documents executed by Trustor in
connection herewith, and (c) payment of any money advanced by Bank of America,
N.A. (Bank of America, N.A. and any successor agent appointed pursuant to the
Credit Agreement is hereinafter referred to as "Beneficiary") to Trustor, or its
successors, with interest thereon, evidenced by additional notes (indicating
that they are so secured) or by endorsement of the original note, executed by
Trustor or its successor, and (d) the payment and performance of all
indebtedness and obligations of Trustor arising under that certain International
Guaranty, as defined in the Credit Agreement, and all modifications,

1

--------------------------------------------------------------------------------

extensions and/or renewals thereof, and (e) the payment and performance of all
indebtedness and obligations of Trustor arising under that certain Credit
Agreement of even date herewith to which Lenders, Trustor, and Beneficiary, as a
Lender and as agent are parties (the "Credit Agreement") including, without
limitation those contained in Article 12.7 therein, but expressly excluding Bank
Products from the secured obligations, and all modifications, extensions and/or
renewals thereof, Trustor has granted, transferred and assigned unto the
Trustee, in trust, WITH POWER OF SALE, all its estate, right, title and interest
in, to and under any and all of the property located in the City of Santa Clara,
County of Santa Clara, State of California, and more particularly described in
Exhibit A attached hereto and made a part hereof, including all easements,
rights, privileges, tenements, hereditaments and appurtenances thereunto
belonging or in anywise appertaining, and all of the estate, right, title,
interest, claim, demand, reversion or remainder whatsoever of Trustor therein or
thereto, either at law or in equity, in possession or expectancy, now or
hereafter acquired, including, without limitation, all and singular the ways,
waters, water courses, water rights and powers, liberties, privileges, sewers,
pipes, conduits, wires and other facilities furnishing utility or other services
to the property (collectively, the "Land");

    TOGETHER with all of the right, title and interest of Trustor in and to all
buildings, structures and improvements now or hereafter erected on the Land
including all plant equipment, apparatus, machinery and fixtures of every kind
and nature whatsoever now or hereafter located on or forming part of said
buildings, structures and improvements (collectively, the "Improvements"; the
Land and Improvements being hereinafter collectively referred to as the
"Premises");

    TOGETHER with all of the right, title and interest of Trustor in and to the
land lying in the bed of any street, road, highway or avenue in front of or
adjoining the Premises;

    TOGETHER with, subject to the terms and conditions below, any and all award
and awards heretofore made or hereafter to be made by any governmental
authorities to the present and all subsequent owners of the Premises which may
be made with respect to the Premises as a result of the return of excess taxes
paid on the Mortgaged Property (as defined below), the exercise of the right of
eminent domain, the alteration of the grade of any street or any other injury to
or decrease of value of the Premises, which said award or awards are hereby
assigned to Beneficiary and Beneficiary, at its option, is hereby authorized,
directed and empowered to collect and receive the proceeds of any such award or
awards from the authorities making the same and to give proper receipts and
acquittances therefor, and to apply the same as hereinafter provided; and,
subject to the terms and conditions below, Trustor hereby covenants and agrees
to and with Beneficiary, upon request by Beneficiary, to make, execute and
deliver, at Trustor's expense, any and all assignments and other instruments
sufficient for the purpose of assigning the aforesaid award or awards to
Beneficiary free, clear and discharged of any and all encumbrances of any kind
or nature whatsoever;

    TOGETHER with all goods, equipment, machinery, furniture, furnishings,
fixtures, appliances, inventory, building materials, chattels and articles of
personal property as more particularly described in that certain Security
Agreement, dated of even date herewith, by and between Trustor and Beneficiary,
in its capacity as agent for Lenders (other than any of the forgoing personal
property which is or at any time has become Hazardous Substances, as defined in
the Credit Agreement), including any interest therein, now or at any time
hereafter affixed to, attached to, or used in any way in connection with or to
be incorporated at any time into the Premises, or placed on any part thereof but
not attached or incorporated thereto, together with any and all replacements
thereof, appertaining and adapted to the complete and compatible use, enjoyment,
occupancy, operation or improvement of the Premises (collectively, the
"Chattels");

    TOGETHER with leases of the Premises or the Chattels or any part thereof now
or hereafter entered into and all right, title and interest of Trustor
thereunder, including, without limitation, cash or securities deposited
thereunder to secure performance by the lessees of their obligations thereunder

2

--------------------------------------------------------------------------------

(whether such cash or securities are to be held until the expiration of the
terms of such leases or applied to one or more of the installments of rent
coming due immediately prior to the expiration of such terms) and, subject to
the terms and conditions below, all rights to all insurance proceeds and
unearned premiums arising from or relating to the Premises and all other rights
and easements of Trustor now or hereafter existing pertaining to the use and
enjoyment of the Premises and all right, title and interest of Trustor in and to
all declarations of covenants, conditions and restrictions as may affect or
otherwise relate to the Premises;

    TOGETHER with all sales agreements, deposit receipts, escrow agreements and
other ancillary documents and agreements entered into with respect to the sale
to any purchasers of any part of the Premises, and all deposits and other
proceeds thereof;

    TOGETHER with all permits, plans, licenses, specifications, subdivision
rights, tentative tract maps, final tract maps, security interests, contracts,
contract rights or other rights as may affect or otherwise relate to the
Premises;

    TOGETHER with all rights of Trustor in or to any fund, program or trust
monies and any reimbursement therefrom directly or indirectly established,
maintained or administered by any governmental authority or any other individual
or entity which is designed to or has the effect of providing funds (whether
directly or indirectly or as reimbursement) for the repair or replacement of
storage tanks (whether above or below ground) located on the Premises or the
remediation or cleanup of any spill, leakage or contamination from any such tank
or resulting from the ownership, use or maintenance of any such tank or to
compensate third parties for any personal injury or property damage;

    TOGETHER with all rents, issues, profits, revenues, income and other
benefits to which Trustor may now or hereafter be entitled from the Premises or
the Chattels (which Premises, titles, interests, awards, Chattels, easements,
rents, income, benefits, ways, waters, rights, powers, liberties, privileges,
utilities, tenements, hereditaments, appurtenances, reversions, remainders,
rents, issues, profits, estate, property, possession, claims and demands, are
hereinafter collectively referred to as the "Mortgaged Property");

    TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee, its successors
and assigns forever.


ARTICLE I


    And Trustor further covenants with the Trustee and Beneficiary as follows:

    SECTION 1.01. Trustor has title to an indefeasible fee estate in the
Premises subject to no lien, charge, or encumbrance except Permitted Liens and
such other liens, charges or encumbrances as may be disclosed as exceptions in
any policy of title insurance issued to and accepted by Beneficiary insuring
this Deed of Trust; that it owns the Chattels free and clear of liens and claims
except Permitted Liens; that this Deed of Trust is and will remain a valid and
enforceable first and prior monetary lien on the Mortgaged Property subject only
to the exceptions referred to above. Until the obligations secured by this Deed
of Trust have been paid or satisfied, Trustor will preserve such title, and will
forever preserve, warrant and defend the same unto the Trustee and Beneficiary,
and will forever preserve, warrant and defend the validity and priority of the
lien hereof against the claims of all persons and parties whomsoever.

    SECTION 1.02.  Intentionally Deleted.

    SECTION 1.03.  Intentionally Deleted.

    SECTION 1.04.  Intentionally Deleted.

3

--------------------------------------------------------------------------------

    SECTION 1.05.  All right, title and interest of Trustor in and to all
extensions, improvements, betterments, renewals, substitutes and replacements
of, and all additions and appurtenances to, the Mortgaged Property, hereafter
acquired by, or released to, or constructed, assembled or placed by Trustor on
the Premises, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
grant, conveyance, assignment or other act by Trustor, shall become subject to
the first and prior lien and security interest of this Deed of Trust as fully
and completely, and with the same effect, as though now owned by Trustor and
specifically described in the granting clause hereof.

    SECTION 1.06.  Trustor will pay from time to time when the same shall become
due, all lawful claims and demands for payment made by mechanics, materialmen,
laborers, and others which, if unpaid, might result in, or permit the creation
of, a lien on the Mortgaged Property or any part thereof, or on the revenues,
rents, issues, income and profits arising therefrom and in general will do or
cause to be done everything necessary so that the lien and security interest
hereof shall be fully preserved, at the cost of Trustor, without expense to
Beneficiary.

    SECTION 1.07.  In the event of the passage, after the date of this Deed of
Trust, of any law of the State of California deducting from the value of the
Mortgaged Property for the purpose of taxing the amount of any lien thereon, or
changing in any way the laws now in force for the taxation of deeds of trust, or
debts secured thereby, for state or local purposes, or the manner of operation
of any such taxes so as to adversely affect the interest of Beneficiary, then
and in such event, Trustor shall bear and pay the full amount of such taxes,
provided that if for any reason payment by Trustor of any such new or additional
taxes would be unlawful or if the payment thereof would constitute usury or
render the Notes, the Credit Agreement or the indebtedness secured hereby wholly
or partially usurious under any of the terms or provisions of the Notes, the
Credit Agreement, or this Deed of Trust, or otherwise, Beneficiary may, at its
option, upon thirty (30) days' written notice to Trustor, pay that amount or
portion of such taxes as renders the Notes, the Credit Agreement, or the
indebtedness secured hereby unlawful or usurious, in which event Trustor shall
concurrently therewith pay the remaining lawful non-usurious portion or balance
of said taxes.

    SECTION 1.08.  Except to the extent permitted under the Credit Agreement,
Trustor will not further encumber, sell, convey or transfer any interest in, or
any part of, the Mortgaged Property, without the prior written consent of
Beneficiary.

    SECTION 1.09.  Notwithstanding Section 1.08 to the contrary, Trustor shall
have the right to enter into leases of the Premises provided such leases are
subordinate to this Deed of Trust.

    SECTION 1.10.  Trustor shall comply (so that such compliance will not cause
a Material Adverse Effect on the Mortgaged Property) with all applicable
restrictive covenants, zoning and subdivision ordinances and building codes, all
health and environmental laws and regulations and all other applicable laws,
rules, regulations, requirements, directions, orders and notices of violations
issued by any governmental agency, body or officer relating to or affecting the
Premises or the business or activity being conducted thereon whether by Trustor
or by any occupant thereof.

    SECTION 1.11.  If Trustor shall fail to perform any of the covenants
contained herein on its part to be performed, and if such failure shall continue
for more than thirty (30) days after written notice to Trustor (or if such
failure cannot reasonably be cured within thirty (30) days, such longer time as
is reasonably needed to effect such cure, provided Trustor is diligently
attempting to effectuate such cure), Beneficiary may, but shall not be required
to, make advances to perform the same, or cause the same to be performed, on
Trustor's behalf, and all sums so advanced shall bear interest, from and after
the date advanced until repaid, at the lower of (i) the maximum rate permitted
by law or (ii) the default rate set forth in the Credit Agreement, shall be a
lien upon the Mortgaged Property and shall,

4

--------------------------------------------------------------------------------

at Beneficiary's option, be added to the indebtedness secured hereby. Trustor
will repay within two (2) Business Days after written request by Beneficiary,
all sums so advanced on its behalf with interest at the rate herein set forth.
This Section 1.11 shall not be construed as preventing any failure by Trustor in
the observance of any covenant contained in this Deed of Trust from constituting
an Event of Default hereunder.

    SECTION 1.12.  Trustor will not commit any waste at or with respect to the
Mortgaged Property nor will Trustor do or fail to do anything which will in any
way materially increase the risk of fire or other hazard to the Premises,
Improvements or Chattels or to any part thereof.

    SECTION 1.13.  Trustor will immediately notify Beneficiary of the
institution of any proceeding for the condemnation or taking by eminent domain
of the Mortgaged Property, or any portion thereof. The Trustee and Beneficiary
may participate in any such proceeding and Trustor from time to time will
deliver to Beneficiary all instruments requested by it to permit such
participation. In the event of such condemnation proceedings, or a conveyance in
lieu of such taking, subject to the terms and conditions below, the award or
compensation payable shall be paid to Beneficiary and thereafter disbursed and
applied in accordance with Section 7.6(ii) of the Credit Agreement. Beneficiary
shall be under no obligation to question the amount of any such award or
compensation and may accept the same in the amount in which the same shall be
paid, but shall have no right to bind Trustor or to make settlement of Trustor's
claim. In any such condemnation proceedings the Trustee and Beneficiary may be
represented by counsel selected by Beneficiary. Notwithstanding the foregoing or
provisions of the Credit Agreement to the contrary, in the event of any
proceeding for the condemnation or taking by eminent domain (or any sale in lieu
thereof) of any portion of the Mortgaged Property having a value of less than
One Million Dollars ($1,000,000), Trustor shall have the sole and exclusive
right to control the contest or settlement of such proceedings or claim related
thereto. In such event, the entire amount of the proceeds or any taking or sale
in lieu thereof shall be paid to Trustor. Furthermore, notwithstanding the
foregoing, the proceeds of any taking or sale in lieu thereof shall first be
made available to Trustor to fund restoration of the remaining portion of the
Mortgaged Property, but only to the extent that Beneficiary shall receive a
first perfected security interest in any such additional items acquired by
Trustor, before any proceeds are applied to the repayment of the Note or other
Secured Obligations.

    SECTION 1.14.  In accordance with Section 2938 of the California Civil Code,
the assignment of rents, income and other benefits (collectively, "rents")
contained in the granting clause of this Deed of Trust shall be fully operative
without any further action on the part of Trustor or Beneficiary and
specifically Beneficiary shall be entitled, at its option, to all rents from the
Mortgaged Property whether or not Beneficiary takes possession of the Mortgaged
Property. Trustor shall at all times direct that all rents from the Mortgaged
Property be deposited in the Payment Account established at the Clearing Bank
pursuant to a Blocked Account Agreement, and the disposition of such rents
governed accordingly. Upon the occurrence and during the continuance of an Event
of Default, Trustor hereby further grants to Beneficiary the right (i) to
dispossess by the usual summary proceedings any tenant defaulting in the payment
thereof to Beneficiary, (ii) to let the Mortgaged Property or any part thereof,
and (iii) to apply the rents, after payment of all necessary charges and
expenses, on account of the indebtedness and other sums secured hereby. Such
assignment and grant shall continue in effect until the indebtedness and other
sums secured hereby are paid, the execution of this Deed of Trust constituting
and evidencing the irrevocable consent of Trustor to the entry upon and taking
possession of the Mortgaged Property by Beneficiary pursuant to such grant,
whether or not sale or foreclosure has been instituted. Neither the exercise of
any rights under this Section by Beneficiary nor the application of the rents to
the indebtedness and other sums secured hereby, shall cure or waive any Event of
Default, or notice of default hereunder or invalidate any act done pursuant
hereto, but shall be cumulative of all other rights and remedies.

5

--------------------------------------------------------------------------------

    In accordance with Section 2938 of the California Civil Code, the foregoing
provisions hereof shall constitute an absolute and present assignment of the
rents from the Mortgaged Property, subject, however, to the conditional
permission given to Trustor to collect and use the rents until the occurrence of
an Event of Default at which time such conditional permission shall
automatically terminate; and the existence or exercise of such right of Trustor
shall not operate to subordinate this assignment, in whole or in part, to any
subsequent assignment by Trustor permitted under the provisions of this Deed of
Trust, and any such subsequent assignment by Trustor shall be subject to the
rights of the Trustee and Beneficiary hereunder.

    SECTION 1.15.  (a) Trustor will not (i) execute an assignment of the rents
or any part thereof from the Mortgaged Property unless such assignment shall
provide that it is subject and subordinate to the assignment contained in this
Deed of Trust, and any additional or subsequent assignment executed pursuant
hereto, or (ii) except where the lessee is in default thereunder, terminate or
consent to the cancellation or surrender of any lease of the Mortgaged Property
(where the annual gross rent equals or exceeds $500,000) or of any part thereof,
now existing or hereafter to be made or (iii) modify any such lease (where the
annual gross rent equals or exceeds $500,000) or give consent to any assignment
or subletting without Beneficiary's prior written consent, or (iv) accept
prepayments of any installments of rent or additional rent to become due under
such leases (where the annual gross rent equals or exceeds $500,000), except
prepayments for a period less than thirty (30) days in advance of the date when
due or prepayments in the nature of security for the performance of the lessee's
obligations thereunder, or (v) in any other manner materially impair the value
of the Mortgaged Property or the security of the Trustee or Beneficiary for the
payment of the indebtedness secured hereby.

    (b) Trustor will not execute any lease of all or a substantial portion of
the Mortgaged Property except for actual occupancy by the lessee thereunder, and
will at all times promptly and faithfully perform, or cause to be performed, all
of the covenants, conditions and agreements contained in all leases of the
Mortgaged Property now or hereafter existing, on the part of the lessor
thereunder to be kept and performed. If any such lease provides for the giving
by the lessee of certificates with respect to the status of such leases, Trustor
shall exercise its right to request such certificates within five (5) days of
any written request therefor by Beneficiary.

    (c) Trustor shall furnish to Beneficiary, within fifteen (15) days after a
written request by Beneficiary to do so, a written statement containing the
names of all lessees for the Mortgaged Property, the terms of their respective
leases, the spaces occupied, the rentals paid and any security therefor.

    (d) Trustor shall, from time to time upon written request of Beneficiary,
specifically assign to Beneficiary as additional security hereunder, by an
instrument in writing in such form as may be reasonably approved by Beneficiary,
all right, title and interest of Trustor in and to any and all leases now or
hereafter on or affecting the Mortgaged Property, subject to the conditional
permission hereinabove given to Trustor to collect the rentals under any such
lease. Trustor shall also execute and deliver to Beneficiary any notification,
financing statement or other document reasonably required by Beneficiary to
perfect the foregoing assignment as to any such lease.

    SECTION 1.16.  Each lease of the Mortgaged Property or of any part thereof
entered into after the date hereof shall provide that, in the event of the
enforcement by the Trustee or Beneficiary of the remedies provided for by law or
by this Deed of Trust, any person succeeding to the interest of Trustor as a
result of such enforcement shall not be bound by any payment of rent or
additional rent for more than one (1) month in advance, provided, however, that
nothing herein set forth shall affect or impair the rights of Beneficiary to
terminate any one or more of such leases in connection with the exercise of its
or the Trustee's remedies hereunder.

    SECTION 1.17.  Intentionally Deleted.

6

--------------------------------------------------------------------------------


ARTICLE II

EVENTS OF DEFAULT AND REMEDIES


    SECTION 2.01.  An "Event of Default" under the Credit Agreement shall
constitute an event of default ("Event of Default") hereunder. As used herein,
the term "event of default" or "default", as the context so indicates, means an
Event of Default as defined in the immediately preceding sentence of this
Section 2.01.

    Upon the occurrence of an Event of Default, and in every such case:

    I. During the continuance of any Event of Default, Beneficiary personally,
or by its agents or attorneys may enter into and upon all or any part of the
Mortgaged Property, and each and every part thereof, and may exclude the party
owning the beneficial interest in same, its agents and servants wholly
therefrom; and having and holding the same, may use, operate, manage and control
the Mortgaged Property for any lawful purpose and conduct the business thereof,
either personally or by its superintendents, managers, agents, servants,
attorneys or receivers; and upon every such entry, Beneficiary, at the expense
of Trustor, from time to time, either by purchase, repairs or construction, may
maintain and restore the Mortgaged Property, whereof it shall become possessed
as aforesaid, may complete the construction of any portion of the Improvements
and in the course of such completion may make such reasonable changes in the
contemplated Improvements as it may deem necessary; may insure or reinsure the
same as provided in the Credit Agreement, and likewise, from time to time, at
the expense of Trustor, Beneficiary may make all necessary or proper repairs,
renewals, replacements, and alterations, to the Mortgaged Property or any part
thereof and thereon as it may deem advisable; and in every such case Beneficiary
shall have the right to manage and operate the Mortgaged Property, possessed as
aforesaid, and to carry on the business thereof and exercise all rights and
powers of the party owning such property with respect thereto either in the name
of such party or otherwise as it shall deem best; and Beneficiary shall be
entitled to collect and receive all earnings, revenues, rents, issues, profits
and income of the Mortgaged Property and every part thereof; and after deducting
the expenses of conducting the business thereof and of all maintenance, repairs,
replacements, alterations, additions, betterments and improvements and all
payments which may be made for taxes, assessments, insurance, in payment of any
prior deed of trust and prior or other proper charges upon the Mortgaged
Property or any part thereof, as well as just and reasonable compensation of
Beneficiary for the services of Beneficiary and for all attorneys, counsel,
agents, clerks, servants and other employees by it properly engaged and
employed, Beneficiary shall apply the moneys arising as aforesaid in accordance
with Section 3.8 of the Credit Agreement.

    II. Beneficiary, at its option, may declare the entire unpaid balance of the
indebtedness secured hereby immediately due and payable by delivery to Trustee
of written declaration of default and demand for sale and written notice of
default and of election to cause the Mortgaged Property to be sold, which notice
Trustee shall cause to be duly filed for record. Beneficiary shall also deposit
with the Trustee this Deed of Trust, the Notes and all documents evidencing the
expenditures secured hereby.

    III. After the lapse of such time as may then be required by law following
the recordation of said notice of default, and notice of sale having been given
as then required by law, Trustee, without demand on Trustor, shall sell the
Mortgaged Property at the time and place fixed by it in said notice of sale,
either as a whole or in separate parcels, and in such order as it may determine,
at public auction to the highest bidder for cash in lawful money of the United
States, payable at time of sale. If the Mortgaged Property consists of several
known lots or parcels, Beneficiary may designate the order in which such parcels
shall be sold or offered for sale. Any person, including Trustor, Trustee or
Beneficiary, may purchase at such sale.

7

--------------------------------------------------------------------------------

    IV. Trustee may postpone sale of all or any portion of the Mortgaged
Property by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement at the time fixed
by the preceding postponement.

    V. On and after the occurrence of an Event of Default, Trustor shall pay all
rents, issues and profits thereafter received by Trustor from the Mortgaged
Property to Beneficiary and to the extent not paid shall hold such amounts as
trust funds for the benefit of Beneficiary and such rents, issues and profits
shall be deemed "cash collateral" of Beneficiary under 11 U.S.C., as amended.

    SECTION 2.02.  (a) Trustee, after making such sale, and upon receipt of the
purchase price, shall make, execute and deliver to the purchaser or purchasers
its deed or deeds conveying the Mortgaged Property so sold, but without any
covenant or warranty, express or implied, and without any representation,
express or implied, as to the existence, or lack thereof, of Hazardous
Substances on the Mortgaged Property, and shall apply the proceeds of sale
thereof to payment in accordance with Section 3.8 of the Credit Agreement.

    (b) In the event of a sale of the Mortgaged Property, or any part thereof,
and the execution of a deed or deeds therefor under these trusts, the recitals
therein of any matters or facts shall be conclusive proof of the truthfulness
thereof and of the fact that said sale was regularly and validly made in
accordance with all requirements of the laws of the State of California and of
this Deed of Trust; and any such deed or deeds, with such recitals therein,
shall be effectual and conclusive against Trustor and all other persons; and the
receipt for the purchase money recited or contained in any deed executed to the
purchaser as aforesaid shall be sufficient discharge to such purchaser from all
obligations to see to the proper application of the purchase money according to
the trusts aforesaid.

    SECTION 2.03.  After the happening of an Event of Default by Trustor under
this Deed of Trust and immediately upon the commencement of any action, suit or
other legal proceeding by Beneficiary to obtain judgment for the principal of,
or interest on, the Notes or due pursuant to the Credit Agreement and other sums
required to be paid by Trustor pursuant to any provisions of this Deed of Trust,
or of any other nature in aid of the enforcement of the Notes, the Credit
Agreement, or of this Deed of Trust, Trustor will waive the issuance and service
of process and enter its voluntary appearance in such action, suit or
proceeding. Further, Trustor hereby consents to the appointment of a receiver or
receivers of the Mortgaged Property and of all the earnings, revenues, rents,
issues, profits and income thereof. After the happening of any such Event of
Default and during its continuance or upon the commencement of any proceedings
to foreclose this Deed of Trust or to enforce the specific performance hereof or
in aid thereof or upon the commencement of any other judicial proceeding to
enforce any right of the Trustee or Beneficiary hereunder, Beneficiary shall be
entitled, as a matter of right, if it shall so elect, without the giving of
notice to any other party and without regard to the adequacy or inadequacy of
any security for the Deed of Trust indebtedness, forthwith either before or
after declaring all sums evidenced by the Notes or due pursuant to the Credit
Agreement to be due and payable, to the appointment of such a receiver or
receivers.

    SECTION 2.04.  During the continuance of an Event of Default, Beneficiary
shall have the following rights and remedies:

8

--------------------------------------------------------------------------------



    (i)  Beneficiary or its employees, acting by themselves or through a
court-appointed receiver, may enter upon, possess, manage, operate, dispose of,
and contract to dispose of the Mortgaged Property or any part thereof; take
custody of all accounts; negotiate with governmental authorities with respect to
the Mortgaged Property's environmental compliance and remedial measures; take
any action necessary to enforce compliance with any Act, including but not
limited to spending rents to abate the problem; make, terminate, enforce or
modify leases of the Mortgaged Property upon such terms and conditions as
Beneficiary deems proper; contract for goods and services, hire agents,
employees, and counsel, make repairs, alterations, and improvements to the
Mortgaged Property necessary, in Beneficiary's judgment, to protect or enhance
the security hereof; incur the risks and obligations ordinarily incurred by
owners of property (without any personal obligation on the part of the
receiver); and/or take any and all other actions which may be necessary or
desirable to comply with Trustor's obligations hereunder and under the Notes or
Credit Agreement. All sums realized by Beneficiary under this subparagraph, less
all costs and expenses incurred by it under this subparagraph, including
attorneys' fees, and less such sums as Beneficiary deems appropriate as a
reserve to meet future expenses under the subparagraph, shall be applied on any
indebtedness secured hereby as provided in Section 3.8 of the Credit Agreement.
Neither application of said sums to said indebtedness, nor any other action
taken by Beneficiary under this subparagraph shall cure or waive any Event of
Default or notice of default hereunder, or nullify the effect of any such notice
of default. Beneficiary, or any employee or agent of Beneficiary, or a receiver
appointed by a court, may take any action or proceeding hereunder without regard
to (a) the adequacy of the security for the indebtedness secured hereunder,
(b) the existence of a declaration that the indebtedness secured hereby has been
declared immediately due and payable, or (c) the filing of a notice of default.

    (ii) With or without notice, and without releasing Trustor from any
obligation hereunder, to cure any Event of Default of Trustor and, in connection
therewith, Beneficiary or its agents, acting by themselves or through a court
appointed receiver, may enter upon the Mortgaged Property or any part thereof
and perform such acts and things as Beneficiary deems necessary or desirable to
inspect, investigate, assess, and protect the security hereof, including without
limitation of any of its other rights: (a) to obtain a court order to enforce
Beneficiary's right to enter and inspect the Mortgaged Property under California
Civil Code Section 2929.5, to which the decision of Beneficiary as to whether
there exists a release or threatened release of a Hazardous Substances onto the
Mortgaged Property shall be deemed reasonable and conclusive as between the
parties hereto; and (b) to have a receiver appointed under California Code of
Civil Procedure Section 564 to enforce Beneficiary's right to enter and inspect
the Mortgaged Property for Hazardous Substances. In connection with
Beneficiary's exercise of its rights under this Section 2.04, all costs and
expenses incurred by Beneficiary with respect to the audits, tests, inspections,
and examinations which Beneficiary or its agents or employees may conduct,
including the fees of the engineers, laboratories, contractors, consultants, and
attorneys, shall be paid by Trustor. All costs and expenses incurred by Trustee
and Beneficiary pursuant to this subparagraph (including without limitation
court costs, consultant fees and attorneys' fees, whether incurred in litigation
or not and whether before or after judgment) shall bear interest at the Default
Rate set forth in the Credit Agreement from the date they are incurred until
said sums have been paid.

    (iii) To seek a judgment that Trustor has breached its covenants,
representations and/or warranties with respect to the environmental matters set
forth in the Credit Agreement by commencing and maintaining an action or actions
in any court of competent jurisdiction for breach of contract pursuant to
California Code of Civil Procedure Section 736, whether commenced prior to or
after foreclosure of the Mortgaged Property, and to seek the recovery of any and
all costs, damages, expenses, fees, penalties, fines, judgments, indemnification
payments to third parties, and other out-of-pocket costs or expenses actually
incurred by Beneficiary (collectively, the "Environmental Costs") incurred or
advanced by Beneficiary relating to the cleanup, remediation

9

--------------------------------------------------------------------------------

or other response action required by any Act or to which Beneficiary believes
reasonably necessary to protect the Mortgaged Property. All Environmental Costs
incurred by Beneficiary under this subparagraph (including without limitation
court costs, consultant fees and attorneys' fees, including, without limitation,
fees incurred pursuant to 11 U.S.C., whether incurred in litigation or not and
whether before or after judgment) shall bear interest at the Default Rate from
the date of expenditure until said sums have been paid. Beneficiary shall be
entitled to bid, at the sale of the Mortgaged Property, the amount of said
costs, expenses and interest in addition to the amount of the other obligations
hereby secured as a credit bid, the equivalent of cash.

    Trustor acknowledges and agrees that notwithstanding any term or provision
contained herein or in the other Loan Documents (as defined in the Credit
Agreement), the Environmental Costs shall be exceptions to any nonrecourse or
exculpatory provision of the Loan Documents, and Trustor shall be fully and
personally liable for the Environmental Costs hereunder, and such liability
shall not be limited to the original principal amount of the obligations secured
by this Deed of Trust, and Trustor's obligations shall survive the foreclosure,
deed in lieu of foreclosure, release, reconveyance, or any other transfer of the
Mortgaged Property or this Deed of Trust. For the purposes of any action brought
under this subparagraph, Trustor hereby waives the defense of laches and any
applicable statute of limitations.

    (iv) To waive its lien against the Mortgaged Property or any portion
thereof, whether fixtures or personal property, to the extent such property is
found to be environmentally impaired in accordance with California Code of Civil
Procedure Section 726.5 and to exercise any and all rights and remedies of an
unsecured creditor against Trustor and all of Trustor's assets and property for
the recovery of any deficiency and Environmental Costs, including, but not
limited to, seeking an attachment order under California Code of Civil Procedure
Section 483.010. Trustor acknowledges and agrees that notwithstanding any term
or provision contained herein or in the Notes or Credit Agreement, all judgments
and awards entered against Trustor shall be exceptions to any nonrecourse or
exculpatory provision of the Loan Documents, and Trustor shall be fully and
personally liable for all judgments and awards entered against Trustor hereunder
and such liability shall not be limited to the original principal amount of the
obligations secured by this Deed of Trust and Trustor's obligations shall
survive the foreclosure, deed in lieu of foreclosure, release, reconveyance, or
any other transfer of the Mortgaged Property or this Deed of Trust. For the
purposes of any action brought under this subparagraph, Trustor hereby waives
the defense of laches and any applicable statute of limitations.

    (v) Nothing contained herein shall be construed to limit any and all rights
that Beneficiary has at law or pursuant hereto.

    SECTION 2.05.  No remedy herein conferred upon or reserved to the Trustee or
Beneficiary is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. No delay or omission of the Trustee or
Beneficiary to exercise any right or power occurring upon the Event of Default
shall impair any such right or power or shall be construed to be a waiver
thereof or an acquiescence therein; and every power and remedy given by this
Deed of Trust to the Trustee or Beneficiary may be exercised from time to time
and as often as may be deemed expedient by the Trustee or Beneficiary. Nothing
in this Deed of Trust or in the Notes or Credit Agreement shall affect the
obligation of Trustor to pay the principal and interest on the Notes and all
sums due under the Credit Agreement in the manner and at the time and place
therein respectively expressed.

    SECTION 2.06.  To the extent permitted by law, Trustor will not at any time
insist upon, or plead, or in any manner whatever claim or take any benefit or
advantage of, any stay or extension or moratorium law, any exemption from
execution or sale of the Mortgaged Property or any part thereof,

10

--------------------------------------------------------------------------------

wherever enacted, now or at any time hereafter in force, which may affect the
covenants and terms of performance of this Deed of Trust; nor claim, take or
insist upon any benefit or advantage of any law now or hereafter in force
providing for the marshalling of the Mortgaged Property, or any part thereof,
prior or subsequent to any sale or sales thereof which may be made pursuant to
any provision herein, or pursuant to the decree, judgment or order of any court
of competent jurisdiction; and Trustor hereby expressly waives all benefit or
advantage of any such law or laws, and covenants not to hinder, delay or impede
the execution of any power herein granted or delegated to the Trustee or
Beneficiary, but to suffer and permit the execution of every power as though no
such law or laws had been made or enacted. Trustor hereby waives the right to
require any sale to be made in parcels, or the right to select parcels to be so
sold, and there shall be no requirement for marshalling of assets. Trustor
hereby further waives any rights it may have under applicable law relating to
the prohibition of the obtaining of a deficiency judgment by Beneficiary against
Trustor.

    SECTION 2.07.  Intentionally Deleted.

    SECTION 2.08.  Without affecting the personal liability of any person, firm,
corporation or other entity, including Trustor (other than any person released
pursuant hereto), for the payment of the indebtedness secured hereby, and
without affecting the lien of this Deed of Trust for the full amount of the
indebtedness remaining unpaid upon any property not reconveyed pursuant hereto,
Beneficiary and Trustee are respectively authorized and empowered as follows:
Beneficiary may, at any time and from time to time, either before or after the
maturity of the Notes or the expiration of the Credit Agreement, and without
notice: (a) release any person liable for the payment of any of the
indebtedness, (b) make any agreement extending the time or otherwise altering
the terms of payment of any of the indebtedness, (c) accept additional security
therefor of any kind, (d) release any property, real or personal, securing the
indebtedness. Trustee may, without liability therefor and without notice, at any
time and from time to time so long as the lien or charge hereof shall subsist,
but only upon the written request of Beneficiary and presentation of this Deed
of Trust and the Notes for endorsement: (a) consent to the making of any map or
plat of the Land, (b) join in granting any easement thereon or in creating any
covenants restricting use or occupancy thereof, (c) reconvey, without warranty,
any part of the Mortgaged Property, (d) join in any extension agreement or in
any agreement subordinating the lien or charge hereof.

    SECTION 2.09.  This Deed of Trust constitutes a Security Agreement under the
laws of the State of California so that Beneficiary shall have and may endorse a
security interest in any or all of the Mortgaged Property which may or might now
or hereafter be or be deemed to be personal property, fixtures or property other
than real estate (collectively, "Personal Property") and Trustor agrees to
execute, as debtor, such financing statement or statements as Beneficiary may
now or hereafter reasonably request in order that such security interest or
interests may be perfected pursuant to such laws. This Deed of Trust further
constitutes a fixture filing under Sections 9-334 and 9-502 of the California
Uniform Commercial Code, as amended or recodified from time to time; provided,
however, that the execution and/or filing hereof does not imply that the items
of Personal Property included in the Mortgaged Property are or are to become
fixtures. The filing hereof as a fixture filing is intended to protect the
parties from unwarranted assertions by third parties.

    Notwithstanding any release of any or all of the property included in the
Premises which is deemed "real property", any proceedings to foreclose this Deed
of Trust, or its satisfaction of record, the terms hereof shall survive as a
security agreement with respect to the security interest created hereby and
referred to above until the repayment or satisfaction in full of the obligations
of Trustor as are now or hereafter evidenced by the Notes and Credit Agreement.

    SECTION 2.10.  During the continuance of any Event of Default, Beneficiary
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code (the "Code") of the State of California, and specifically the
right to direct notice and collections of any obligation owing to

11

--------------------------------------------------------------------------------

Trustor by any lessee. In addition to its rights to foreclose this Deed of
Trust, Beneficiary shall have the right to sell the Personal Property or any
part thereof, or any further, or additional, or substituted Personal Property,
at one or more times, and from time to time, at public sale or sales or at
private sale or sales, on such terms as to cash or credit, or partly for cash
and partly on credit, as Beneficiary may deem proper. Beneficiary shall have the
right to become the purchaser at any such public sale or sales, free and clear
of any and all claims, rights of equity of redemption in Trustor, all of which
are hereby waived and released. Trustor shall not be credited with the amount of
any part of such purchase price, unless, until and only to the extent that such
payment is actually received in cash. Notice of public sale, if given, shall be
sufficiently given, for all purposes, if published not less than seven days
prior to any sale, in any newspaper of general circulation distributed in the
city in which the property to be sold is located or as otherwise required by the
Code. The net proceeds of any sale of the Personal Property which may remain
after the deduction of all costs, fees and expenses incurred in connection
therewith, including, but not limited to, all advertising expenses, broker's or
brokerage commissions, documentary stamps, recording fees, foreclosure costs,
stamp taxes and counsel fees, shall be credited by Beneficiary against the
liabilities, obligations and indebtedness of Trustor to Beneficiary secured by
this Deed of Trust and evidenced by the Notes or the Credit Agreement. Any
portion of the Personal Property which may remain unsold after the full payment,
satisfaction and discharge of all of the liabilities, obligations and
indebtedness of Trustor to Beneficiary shall be returned to the respective
parties which delivered the same to Beneficiary. If at any time Trustor or any
other party shall become entitled to the return of any of the Personal Property
hereunder, any transfer or assignment thereof by Beneficiary shall be, and shall
recite that the same is, made wholly without representation or warranty
whatsoever by, or recourse whatsoever against Beneficiary.

    SECTION 2.11.  All rights, remedies and powers provided by Sections
2.01-2.10, 3.09 and 3.10 hereof may be exercised and any waivers by Trustor set
forth in such Sections shall be enforceable only to the extent that the exercise
thereof or waiver by Trustor does not violate any applicable provision of law in
the jurisdiction in which the Premises are located, and all such provisions are
intended to be subject to all applicable provisions of law which may be
controlling in such jurisdiction and to be limited to the extent necessary so
that they will not render this Mortgage invalid, illegal or unenforceable under
the provisions of any applicable law.


ARTICLE III
MISCELLANEOUS


    SECTION 3.01.  In the event any one or more of the provisions contained in
this Deed of Trust shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Deed of Trust, but this Deed of
Trust shall be construed as if such invalid, illegal or unenforceable provision
had never been contained herein.

    SECTION 3.02.  All notices or demands by any party relating to this Deed of
Trust or any other agreement entered into in connection herewith shall be sent
in the form and manner set forth in the Credit Agreement.

    SECTION 3.03.  Whenever in this Deed of Trust the giving of notice by mail
or otherwise is required, the giving of such notice may be waived in writing by
the person or persons entitled to receive such notice.

    SECTION 3.04.  All of the grants, covenants, terms, obligations, provisions
and conditions herein contained shall run with the land and shall apply to, bind
and inure to the benefit of, the successors and assigns of Trustor and
Beneficiary and to the successors of the Trustee.

    SECTION 3.05.  Intentionally Deleted.

12

--------------------------------------------------------------------------------

    SECTION 3.06.  It shall be lawful for the Trustee, or Beneficiary, at its
election, upon the occurrence of an Event of Default, to sue out forthwith a
complaint in foreclosure upon this Deed of Trust and to proceed thereon to
judgment and execution for the recovery of all sums payable by Trustor pursuant
to the terms of this Deed of Trust without further stay, any law, usage or
custom to the contrary notwithstanding.

    SECTION 3.07.  Notwithstanding the appointment of any receiver, liquidator
or trustee of Trustor, or of any of its property, or of the Mortgaged Property,
or any part thereof, the Trustee shall be entitled to retain possession and
control of all property now or hereafter held under this Deed of Trust.

    SECTION 3.08.  Intentionally Deleted.

    SECTION 3.09.  Trustor hereby waives and relinquishes unto, and in favor of
Beneficiary, all benefit under all laws, now in effect or hereafter passed, to
relieve Trustor in any manner from the obligations assumed and the obligation
for which this Deed of Trust is security or to reduce the amount of the said
obligation to any greater extent than the amount actually paid for the Mortgaged
Property, in any judicial proceedings upon the said obligation, or upon this
Deed of Trust.

    SECTION 3.10.  Neither Trustor nor any other person now or hereafter
obligated for payment for all or any part of the indebtedness secured hereby
shall be relieved of such obligation by reason of the failure of Beneficiary to
comply with any request of Trustor or of any other person so obligated to take
action to foreclose on this Deed of Trust or otherwise enforce any provisions
hereof or of the Notes or under the Credit Agreement or by reason of the
release, regardless of consideration, of all or any part of the security held
for the indebtedness secured hereby, or by reason of any agreement of
stipulation between any subsequent owner of the Mortgaged Property and
Beneficiary extending the time of payment or modifying the terms hereof without
first having obtained the consent of Trustor or such other person; and in the
latter event Trustor and all other such persons shall continue to be liable to
make payment according to the terms of any such extension or modification
agreement, unless expressly released and discharged in writing by Beneficiary.

    SECTION 3.11.  By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Beneficiary pursuant to this Deed of
Trust, including (but not limited to) any certificate, balance sheet, statement
of profit and loss or other financial statement, survey, appraisal or insurance
policy, Beneficiary shall not be deemed to have warranted or represented the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty or representation with respect thereto
by Beneficiary.

    SECTION 3.12.  Beneficiary may from time to time, without notice to Trustor
or to the Trustee, and with or without cause and with or without the resignation
of the Trustee substitute a successor or successors to the Trustee named herein
or acting hereunder to execute this trust. Upon such appointment and without
conveyance to the successor Trustee, the latter shall be vested with all title,
powers and duties conferred upon the Trustee herein named or acting hereunder.
Each such appointment and substitution shall be made by written document
executed by Beneficiary, containing reference to this Deed of Trust and its
place of record, which when duly filed for record in the proper office, shall be
conclusive proof of proper appointment of the successor Trustee. The procedure
herein provided for substitution of the Trustee shall be conclusive of all other
provisions for substitution, statutory or otherwise.

    SECTION 3.13.  Intentionally Deleted.

    SECTION 3.14.  Intentionally Deleted.

13

--------------------------------------------------------------------------------

    SECTION 3.15.  Simultaneously with, and in addition to, the execution of
this Deed of Trust, Trustor, and/or related or affiliated entities of Trustor,
has executed and delivered as security for the Notes and Credit Agreement a
mortgage or deed of trust on parcels of property which may or may not be outside
the boundaries of this county. Upon the occurrence of an Event of Default under
(as defined in) any one of such other mortgages or deeds of trust, including
this deed of trust, such Event of Default shall be an Event of Default under
each and every one of such mortgages and deeds of trust, including this Deed of
Trust. Thereafter, Beneficiary may proceed against any or all of the property
comprising security under such mortgage or deed of trust, including this deed of
trust, or against any other security for the Notes and the Credit Agreement in
such order as Beneficiary, in its sole and absolute discretion may determine.
Trustor hereby waives, to the extent permitted by applicable law, the benefit of
any statute or decision relating to the marshalling of assets which is contrary
to the foregoing. Beneficiary shall not be compelled to release or be prevented
from foreclosing this instrument or any other instrument securing the Notes
and/or the Credit Agreement unless all indebtedness evidenced by the Notes
and/or the Credit Agreement and all items hereby secured shall have been paid in
full and Beneficiary shall not be required to accept any part or parts of any
property securing the Notes and the Credit Agreement, as distinguished from the
entire whole thereof, as payment of or upon the Notes and/or the Credit
Agreement to the extent of the value of such part or parts, and shall not be
compelled to accept or allow any apportionment of the indebtedness evidenced by
the Notes and/or the Credit Agreement to or among any separate parts of said
property.

    Notwithstanding the foregoing or any other provisions hereof to the
contrary, Trustor shall have the right to require that Beneficiary release and
reconvey this deed of trust and all right, title and interest in and to the
Mortgaged Property by paying to Beneficiary the applicable Minimum Price or
repayment in full of the Term Loan in accordance with the provisions of
Section 3.4 of the Credit Agreement.

    IN WITNESS WHEREOF, Trustor has caused this Deed of Trust to be executed as
of the day and year first above written.

    "TRUSTOR"
 
 
3COM CORPORATION,
a, Delaware corporation
 
 
By
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

STATE OF CALIFORNIA   )         )   ss. COUNTY OF   )    

    On            , before me,            personally appeared            ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument

    WITNESS my hand and official seal.

   

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------


EXHIBIT A


That certain real property situate in the City of Santa Clara, County of Santa
Clara, State of California, described as follows:

PARCEL ONE:

All of Parcel 105 as shown upon that certain Map entitled, "Parcel Map Marriott
Business Park Unit No. 2 Improvement Project No. 174 being portions of the
Rancho Pastoria De Las Borregas and the Rancho Ulistac and in Sections 16, T6S.
R1W, M.D.M.", which map was filed for record in the Office of the County
Recorder of the County of Santa Clara, State of California on February 17, 1978
in Book 413 of Maps, at pages 13, 14 and 15.

PARCEL TWO:

All of Parcel 106 as shown upon that certain Map entitled, "Parcel Map Marriott
Business Park Unit No. 2 Improvement Project No. 174 being portions of the
Rancho Pastoria De Las Borregas and the Rancho Ulistac and in Sections 16, T6S.
R1W, M.D.M.", which map was filed for record in the Office of the County
Recorder of the County of Santa Clara, State of California on February 17, 1978
in Book 413 of Maps, at pages 13, 14 and 15.

 
   
APN:   104-49-019
104-2-16.05
104-2-16.06

16

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20



ARTICLE I
ARTICLE II EVENTS OF DEFAULT AND REMEDIES
ARTICLE III MISCELLANEOUS
EXHIBIT A
